                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF WISCONSIN


In Re:                                               CASE NO. 18-23847-GMH

         NELS L. JOHNSON,                            CHAPTER 13

                       Debtor


                         MOTION OF SOUTHWIND MARINE LLC
                             TO RESTRICT DOCUMENTS


         Southwind Marine LLC (“Southwind”), a creditor of Debtor Nels L. Johnson (“Debtor”),

by and through its attorneys Kohner, Mann & Kailas, S.C., submits this Motion to restrict public

access to the following documents:

                                                                          Exhibit
 Docket Entry                         Description
                                                                           No.

         197       2014 Johnson Federal Tax Return                       130
         198       2014 Johnson Wisconsin Tax Return                     131
         201       2015 Johnson Federal Tax Return                       134
         202       2015 Johnson Wisconsin Tax Return                     135
         205       2016 Johnson Federal Tax Return                       138
         206       2016 Johnson Wisconsin Tax Return                     139
         209       2017 Johnson Federal Tax Return                       142
         210       2017 Johnson Wisconsin Tax Return                     143
         213       2018 Johnson Federal Tax Return                       146
         214       2018 Johnson Wisconsin Tax Return                     147


         These above documents include information, which was inadvertently not redacted from

the documents, contrary to Bankruptcy Rule 9037. Accordingly, asks that the above documents

be immediately restricted. Southwind will file new versions of the above exhibits with the

necessary additional redactions.




               Case 18-23847-gmh      Doc 226       Filed 05/31/19    Page 1 of 2
Dated May 31, 2019

                                      Respectfully submitted,

                                      KOHNER, MANN & KAILAS, S.C.
                                      Attorneys for Southwind Marine LLC


                                      By: _/s/__Eric R. von Helms_________________
                                         Eric R. von Helms

Post Office Address:
4650 North Port Washington Road
Milwaukee, Wisconsin 53212
Telephone: (414) 962-5110
Facsimile: (414) 962-8725
Email: evonhelms@kmksc.com




            Case 18-23847-gmh     Doc 226   Filed 05/31/19      Page 2 of 2
